In a proceeding for leave to bring an action against appellant (Insurance Law, § 618, subd. [a], par. [5]), order of the Supreme Court, Nassau County, dated November 10, 1966, reversed, on the law and the facts, without costs, and application denied, without prejudice, to renewal on a showing of appropriate efforts to ascertain the identity of the vehicle in question and its owner and operator. In our opinion, petitioner’s failure to direct an inquiry to the Department of Motor Vehicles concerning the vehicle and partial plate number recited in the police report necessitates the conclusion that reasonable efforts were not made to ascertain the identity of the vehicle and its owner and operator, as required by section 618 (subd. [a], par. [5]) of the the Insurance Law. Beldock, P. J., Christ, Rabin, Hopkins and Munder, JJ., concur.